Appeal by the defendants from an order of the Supreme Court at Special Term, entered March 21, 1972 in Broome County, which denied a motion for leave to file an amended real estate appraisal or supplemental report pursuant to subdivision fe) of section 839.3 of the Special Rules of the Third Department (22 NYCRR 839.3 [e]). After exchanging appraisal reports and after hearings had commenced in the ease of the appellant Miles, the attorney for appellants discovered the minutes of a 1956 Public Service Commission (PSC) hearing involving the acquisition of certain gas field rights by the respondent allegedly within the same gas field as the appellants’ properties are situated. It appears from the affidavits of the attorneys for the parties herein that upon the hearings in the appellant Miles’ ease an attempt was made by Miles’ attorney to utilize the PSC minutes for the purpose of cross-examination of the respondent’s experts and an attempt was made to introduce the minutes in evidence before the commissioners in which regard the commissioners ruled against Miles. The sole issue upon this appeal is whether or not the record discloses any extraordinary circumstances which would justify an amendment of the appraisal of the appellant Miles or any good cause for permitting an amendment of the appraisals in regard to the other appellants. The affidavit submitted on behalf of the appellants in support of the motion to amend concerns itself solely with matters relating to the proof submitted on behalf of the respondent and does not disclose that the alleged new evidence would be of any benefit to the appellants’ appraisers' and they have not disclosed any sufficient reason for the amendment of the appraisal reports. In affirming the denial of the motion to amend the appraisal reports, we do not reach the issue as to whether the Public Service Commission documents— not before the court—were a proper subject for cross-examination of the appraiser for the Home Gas Company or any other subsidiary or collateral issues. Order affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Simons and Reynolds, JJ., concur.